Citation Nr: 1519270	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia



THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2012.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to December 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia.

On his January 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge; however, in December 2013, he subsequently withdrew this hearing request.  Therefore, the Board will proceed with appellate review of his appeal.  38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless claims files reveals documents that are duplicative of evidence in the paper claims file or irrelevant to the issue on appeal.  

In reviewing the Veteran's claims files, the Board observes that there are multiple pending compensation claims on appeal arising from the submission of a VA Form 9 in October 2011, including (1) entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling; (2) entitlement to an increased rating for exercise-induced asthma, currently evaluated as 30 percent disabling; (3) entitlement to service connection for internal derangement of the right knee, to include as secondary to the service-connected degenerative changes of the lumbosacral spine; (4) entitlement to service connection for an eye disorder; and (5) entitlement to a temporary total evaluation for service-connected degenerative changes of the lumbosacral spine.  Because the pending compensation claims arise from the Montgomery, Alabama, Regional Office (RO) and the instant appeal arises from the Atlanta VAMC, the pending compensation claims will therefore be the subject of a separate Board decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (noting that where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An annual clothing allowance is paid if the following eligibility criteria are satisfied: (1) because of a service-connected disability, the Veteran wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the Veteran's clothing; or (2) the Veteran uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines that such medication causes irreparable damage to the Veteran's outergarments.  38 U.S.C.A. § 1162 (West 2014); see also 38 C.F.R. § 3.810 (2014).

In this case, the available record reflects that service connection is in effect for multiple disabilities, including degenerative changes of the lumbosacral spine, currently evaluated as 40 percent disabling.  However, as discussed in a separate decision being issued at this time, the Board has granted service connection for a right knee disability as secondary to the service-connected lumbosacral spine disability.  

The VAMC has not considered whether the criteria for an annual clothing allowance were met based on the damage caused by the brace prescribed for his right knee disability.  Therefore, to avoid the possibility to prejudice, a remand is necessary so that the AOJ may consider these questions in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that before the Board considers a question that has not been addressed by the AOJ, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, obtain any additional VA or private clinical records pertaining to treatment of the service-connected lumbosacral spine and right knee disabilities.
 
2.  Thereafter, schedule the Veteran for a VA medical examination for the purpose of determining whether any knee brace prescribed for his service-connected right knee disabilities results in wear and tear to his clothing.  The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any knee brace prescribed for his service-connected right knee disability results in wear and tear to his clothing.  The report of examination should include a complete explanation for all opinions expressed.

3.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




